..   ”

I-                   OFFICE   OF THE AmORNEY    GENERAL   OF   TEXAS
/
3                                        AUSTIN




         Honorable    W. X.   UsClafB
         Orlninal DSstrlat AttornO~
         Willlam8onGountp
         GwJrgetom,     fox88




                                                  the An*nbios   O@mnon
                                                  rteo    by the name
                                                  T m-4. n. Q. st*pp.
                                                  lrl Dwis) wa8 8
                                                       . P. 0. s-pa,
                                                        It4lhrt Deer ’
                                                          their rather,

                                       3tepp is not rolrdea to the
                                     *Dais by blooiibut br her m.aM-
                                   tapp hew husbsnd.
                      *Qucmtio,a:Dow the mpl@yZMnt by War.
                Marshall Davis, 8 &Immber of the Board o? True
                tees, 0r Mrs. 811.
                                 Q. Btapp, violate Art. k32 of
                the Penal CObO?*
iionorable
         W. XL &Ml&in, prim 2



             Artlolo C32, Penil Coda, prorlde8:

            wo 0rf20er of this steta or an7 ofriarr of
     av dirtriot, oouatp, olty, preolnet, 8ohool JIB-
     *riot, or other aualoipal 8ubdltlrioaor th28
     State or any oirioer or member of any Stett,
     dl8triot, oountJ, city, 8ehoo1 &irtrlot or other
     mualoipal board, Or jutlgeot uy oowt, areeta&
     by or under authority of w   geaerel or 8pmlal
     law of thl8 State, or any number of l&o Legiela-
     tura, &all appoint, or rob for or oontizr the
     appolntmmt to aryr offloe, pooitfon, olorbhip,
     employment or duty, of w   person related within
     the 8eoonb dogno by affinity or wlthln the third
     dogroe by oonsan@nlty to the psnoa 80 appoint-
     ing or 80 voting or to w.other member of p9~r
     rwh board, tho &islatun,     or oourt of whloh
     8noh parson 80 appointing or voting gun bo a pblc
     her, when 'thesalary, fee8 or oompensatioaof
     auoh appointee i8 to be pefd for dirsotlr or in-
     directly, out of or Sroa ptiblioiand. or ties
     of oitiu or any kina or ohuuotar dmt~oe~~r.
     bet8 1909, p. 65, Aot8 1915, p. 149."

            It 18 at 01100epparutt thab the father of Mar8hall
Dar18 (the truoteo) and tho mothor of M-8. 8tapp's h-band hato
a oomsoa anoestor in their father Mr. Davis. Mar8hall Datlr
end X. Q. Sta p, boh&drroonde&      ho8   a OOIPIYIE woo&or,   are
relate6 by oof lateral oon8enguialtf. TBe method ot oomputhg
thlr da&rem of relatlo&8hlplr to begin with the eomoa aamt8tot
and rrokoa downward. The degree t&e tw perrons or the more
remote of them Is dtmtant fror the aaomtor lm the degree of
klmhlp betrem thoa. T. P. B. B. 00. Y. Overtoa. 1 ADD. 0, 8..
Seotlon 553.
Eoaorablm 1. IL YoOltin, m&e   3




            Thus, Manhall Dad8 and Y. cl.stapp aI.0re-
leted In the aeoond degree by roa8anwlnlt~. Degreor of
aSrlolt,~aro eomputcd In the man0 10~er a8 those Or OOQ-
aengulnitq. Ol?inlonHo. o-2&8       l%IatiStO Say-.
Stapp is rolabd 1 the 8an0 tie&     br ariinitjrto -11
Davis 88 har hu8ba% ie relate4 to him br ooareBgUiI#t~.
            Slnoe Har8hall Dar18 aa& Y. Q. Stapp hare a ooa-
mea gmoas~ar it is of no oiwuequtioe that .thOirrerpeetive
mother an& Sathsr were ohly half brothor end 8i8ter. O~in10q
HO. 3016.

            Thl8 18, therefon, to adtimeyou, and it ir our
oplnlon. that Sor the ZWSOn8   IVW MA thO80 Set forth in
Oplnioa8 Hog. Q-2&8 sad O-3018 , (aopiaa OS uhioh ati ~enel@ae&)
yn. 8tapp. the tbcohOr, is ralat*l~to Nr. Da*is, the trwtoe,
in the rooona &egrme by afSlnit;land her employment i8 for-
bidden br ml010   C32. or the Poaal Cod..

                                       Tours vary truly